United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Belleville, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Steven H. Stilman, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-57
Issued: July 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2006 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated July 10, 2006 finding that she had not
established an emotional condition causally related to her federal employment. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
developed an emotional condition due to factors of her federal employment.
FACTUAL HISTORY
On July 20, 1999 appellant, then a 41-year-old distribution clerk, filed a traumatic injury
claim alleging that due to sexual and nonsexual harassment by supervisors and coworkers she
sustained stress, anxiety and fear. She stopped work on May 28, 1999. In a note dated May 28,
1999, Dr. Leon McDougle, a Board-certified family practitioner, indicated that appellant was
totally disabled until June 16, 1999 due to work-related stress and anxiety. On June 29, 1999 he

indicated that appellant’s disability continued through August 20, 1999.
establishment controverted appellant’s claim on July 30, 1999.

The employing

In a letter dated August 5, 1999, the Office requested additional factual and medical
information from appellant. The Office noted that appellant submitted disability slips from
Dr. McDougle and a July 26, 1999 statement from Raymond Baert, appellant’s supervisor.
Appellant submitted a letter of warning dated June 16, 1995 asserting that she failed to account
for a registered letter. The letter of warning was reduced on August 24, 1995. The employing
establishment issued a letter of removal on September 24, 1999 effective November 5, 1999.
Appellant filed an Equal Employment Opportunity (EEO) complaint and alleged that she
had a dispute over the mail with her coworker Robin Ely on May 26, 1999. She contended that
Postmaster Carol Betchel yelled at her. Appellant alleged that Mr. Baert had humiliated and
embarrassed her in front of another employee.
Debra S. Ely, a letter carrier at the employing establishment, denied ever witnessing any
inappropriate contact or actions between appellant and Mr. Baert, supervisor of customer
services.
By decision dated September 7, 1999, the Office denied appellant’s claim for an
emotional condition finding that she failed to substantiate a compensable factor of employment.
Dr. Sudhir Lingnurkar, a physician, completed a note on April 25, 2000. It was his
opinion that appellant was unable to return to work.
In a statement dated September 6, 2000, Mr. Baert denied ever touching appellant’s back
or whispering in her ear. He never asked appellant out to dinner and had never stroked her hair.
Mr. Baert stated that he generally shook the employees’ hands when he came into work, but
denied rubbing his fingers in the palm of her hand. He stated, “It may be true that I held the
claimant’s hand and walked her over to her assignment on the floor.” Mr. Baert denied any
sexual conversations in the swing room other than appellant’s discussion of her honeymoon. On
September 26, 2000 he denied touching appellant’s back with his chest when standing behind her
to observe her sorting letters and working dispatch. Mr. Baert noted that it may have appeared
that he was whispering in appellant’s ear when he was speaking softly to her while giving her
instructions on her next work assignment.
In a letter dated September 13, 2000, the Office requested additional information in
support of appellant’s September 6, 2000 reconsideration request.
On October 10, 2000 appellant stated that she had filed a complaint with the EEO
Commission. She denied any personal relationship with Mr. Baert and she had invited all
supervisors to her wedding. She alleged that Mr. Baert’s inappropriate behavior began within a
few weeks of her arrival at the employing establishment. Appellant stated that he began to talk
to her when she returned from carrying mail and informed her that he had been married too long.
Appellant stated that Mr. Baert walked up behind her and whispered her next assignment in her
ear. She also alleged that he ran his hand down the back of her hair and told her how soft her
hair was. Appellant asserted that Mr. Baert shook her hand and rubbed his middle finger in her
palm and that this progressed from everyday to several times a day. She alleged that he asked
2

her to dinner or out for a drink two or three times a week. Appellant stated that she did not
experience sexual harassment from other employees or supervisors.
An EEO counselor addressed appellant’s allegations against Mr. Baert, including that the
handshakes he gave her implied that he wanted to have sex with her. The counselor noted that
Mr. Baert forced appellant to perform assignments that were below her seniority level. She
stated that appellant felt that Mr. Baert’s wife and Patti Gurdzinskas, another supervisor’s wife,
received better assignments and assignments that appellant had requested despite appellant’s
greater seniority. Appellant alleged that Mr. Baert prevented her from conversing with her union
representative on two occasions. She alleged that Postmaster Carol Bechtel yelled at her when
she declined to perform a function presented her by Robin Ely. Appellant stated that, in the
lunch room her coworkers frequently discussed sexual acts and the sexual activities of others.
She alleged that Mr. Baert was aware of these discussions and did not prevent such discussions.
Appellant stated that Supervisor Ken Holeski tried to fire her for repeatedly failing to report for
fitness-for-duty examinations.
Appellant submitted a statement on October 30, 2000 and repeated her allegations
concerning sexual harassment by Mr. Baert. She became afraid of Supervisor Holeski when he
became angry after she requested his help in moving two all purpose containers (APC’s).
Appellant stated that during the beginning of the week of May 15 to 21, 1999 Mr. Baert gave her
a direct order to relieve Rose Rodriquious as she had the lowest seniority. Later in the week he
again directed appellant to perform “post” when a lower seniority employee was present.
Appellant stated that during the following week Mr. Baert interrupted her conversation with her
union representative to order her to move APC’s. She stated that her work was monitored, that
Postmaster Bechtel yelled at her regarding the location of a stamp
Mr. Baert completed a statement on November 6, 2000 and denied appellant’s allegations
of sexual harassment and disparate treatment.
The Office denied appellant’s claim by decision dated November 15, 2000. The Office
found that appellant had failed to provide any documentation or witness’ statements to support
that Mr. Baert’s actions occurred as alleged.
Appellant, through her attorney, requested reconsideration on April 11, 2001.
Dr. Lary R. Berkower, a Board-certified psychiatrist, completed a report dated March 27, 2001
and noted appellant’s allegations that there was “a great deal of sexual acting out at her place of
employment.” He reported that Mr. Baert repeatedly touched appellant including rubbing her
hair, placing his chest on her back, whisper in her ear and hold her hand as well as rubbing his
finger in her palm. Dr. Berkower reported that as a result of appellant’s refusal to have sex with
Mr. Baert she was given unfavorable jobs. He diagnosed major depressive disorder and opined
that the circumstances of appellant’s employment, including the atmosphere of persistent
gossiping and sexual acting out, touching by Mr. Baert, yelling and assignment of low seniority
work “played a crucial and direct role in disrupting this individuals psychic equilibrium.”

3

The Office denied appellant’s claim by decision dated April 27, 2001. In an order dated
January 10, 2003,1 the Board remanded the claim for reassemblage of the record, including
appellant’s April 11, 2001 request for reconsideration and an appropriate decision.
In a letter dated April 17, 2006, the Office informed appellant and her attorney that
medical evidence referenced in his April 11, 2001 request for reconsideration was not currently
present in the case record due to the implementation of a new computer system. The Office
noted that it did not have a complete file and requested any available documentation.
In a report dated October 6, 1999, Dr. Kenneth Kron, MD., performed a fitness-for-duty
examination and related appellant’s allegations of Mr. Baert’s touching, her refusal of his
advances and the subsequent inappropriate work assignments. He diagnosed a history of
depression and recommended that appellant transfer away from Mr. Baert.
Appellant resubmitted a report dated October 12, 2000 from Dr. McDougle diagnosing
major depression and recommending a transfer to a different employing establishment.
Dr. McDougle stated that appellant’s symptoms began following “alleged sexual harassment” at
the employing establishment.
By decision dated July 10, 2006, the Office denied modification of its prior decisions.
The Office found that appellant had not substantiated a compensable factor of employment and
that the additional medical evidence was not, therefore, relevant to her claim.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related an employee’s employment. There are situations where an injury or an illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of worker’s compensation. Where the disability results from an employee’s emotional
reaction to his regular of specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.2 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.3 Generally, actions of the employing
establishment in administrative or personnel matters unrelated to the employee’s regular or
specially assigned work duties, do not fall with the coverage of the Act.4 While an
administrative or personnel matter will be considered an employment factor where the evidence
discloses error or abuse on the part of the employing establishment, mere perceptions are
insufficient. In determining whether the employing establishment erred or acted abusively, the
1

Docket No. 01-1741 (issued January 10, 2003).

2

5 U.S.C. §§ 8101-8193.

3

See Thomas D. McEuen, 41 ECAB 387, 390-91 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125, 129 (1976).
4

James E. Norris, 52 ECAB 93, 100 (2000).

4

Board determines whether the employing establishment acted reasonably.5 Reactions to
disciplinary matters such as letters of warning and inquiries regarding conduct pertain to actions
taken in an administrative capacity and are not compensable until it is established that the
employing establishment erred or acted abusively in such capacity.6 For harassment or
discrimination to give rise to a compensable disability, there must be evidence which establishes
that the acts alleged or implicated by the employee did, in fact, occur. Mere perceptions of
harassment or discrimination are not compensable under the Act.7
ANALYSIS
Appellant attributed her emotional condition to actions by her supervisor, Mr. Baert,
constituting sexual harassment and retaliation. She alleged that Mr. Baert touched her
inappropriately and that, when she spurned his sexual advances, he began to assign her tasks
below her seniority level and treated other employee’s more favorably. Mr. Baert denied
appellant’s allegations regarding his actions. Appellant solicited a witness statement from a
coworker, Ms. Ely, who denied witnessing any inappropriate actions by Mr. Baert. She has not
submitted any factual support for her allegations of sexual harassment or retaliation. Appellant
has failed to meet her burden of proof. As noted, she must present evidence that the alleged
events did occur. Appellant has presented only her perceptions of harassment and the Office
properly found that she failed to substantiate this compensable factor of employment.
Appellant also submitted a letter of warning which was later reduced. The fact that
personnel actions were later modified or rescinded, does not in and of itself, establish error or
abuse. Furthermore, the fact that a claimant filed complaints and grievances does not
substantiate the allegations contained therein and the settlement of such complaints and
grievances does not establish error or abuse by the employing establishment.8 Therefore,
appellant has not established a compensable factor of employment in regard to her letter of
warning.
In support of her claim for an emotional condition, appellant alleged that Postmaster
Betchel yelled at her. Verbal altercations and difficult relationships with supervisors, when
sufficiently detailed by the claimant and supported by the record, may constitute factors of
employment. Although the Board has recognized the compensability of verbal abuse in certain
circumstances this does not imply that every statement uttered in the workplace will give rise to
coverage under the Act.9 Appellant did not submit any corroborating evidence regarding the
dispute with Ms. Betchel. As there is no support for this allegation, appellant failed to
substantiate this compensable factor of employment.

5

Bonnie Goodman, 50 ECAB 139, 143-44 (1998).

6

Sherry L. McFall, 51 ECAB 436, 440 (2000).

7

Reco Roncoglione, 52 ECAB 454, 456 (2001).

8

Michael A. Salvato, 53 ECAB 666, 668 (2002).

9

Marguerite J. Toland, 52 ECAB 294 (2001).

5

Appellant also alleged that Mr. Baert directed her to perform work below her seniority
level even when employees with lower seniority were present. The Board has held that the
manner in which a supervisor exercises his or her discretion falls outside the coverage of the Act.
This principal recognizes that a supervisor or manager must be allowed to perform their duties
and that employees will at times disagree with actions taken. Mere disagreement with or dislike
of actions taken by a supervisor or manager will not be compensable absent evidence
establishing error or abuse.10 Appellant has not submitted any evidence establishing that
Mr. Baert’s actions constituted error or abuse in assigning her work duties. As she has not
substantiated this factor of employment, the Office properly denied her claim.
For the foregoing reasons, appellant has not established any compensable employment
factors under the Act and, therefore, has not met her burden of proof in establishing that she
sustained an emotional condition in the performance of duty.11
CONCLUSION
The Board finds that appellant has not submitted supportive evidence substantiating that
the alleged improper actions by her supervisors occurred as alleged. Therefore, appellant has not
established a compensable factor of employment and the Office properly denied her claim as she
has not met her burden of proof to establish a factual basis for her claim.

10

Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

11

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the July 10, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

